SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: []Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) []Definitive Proxy Statement []Definitive Additional Materials [ X ] Soliciting Material Pursuant to Sec. 240.14a-11(c) or Sec. 240.14a-12 Federated Income Securities Trust (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required. []Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: []Fee paid previously with preliminary proxy materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1)Amount Previously Paid: 2)Form, Schedule or Registration Statement No.: 3)Filing Party: 4)Date Filed: Filed by: Federated Income Securities Trust Filed Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-6 of the Securities Act of 1934 Subject Company: Prudent Global Income Fund Commission File No. 811-4577 Prudent Bear Funds, Inc. Proxy – FAQ for Financial Advisors What You and Your Clients Need to Know I read the Proxy Statement/Prospectus mailed to my clients about the proposed reorganization. What changes can my clients expect to their shares? If approved by shareholders, Prudent Bear Fund or Prudent Global Income Fund will be reorganized into a comparable Federated Prudent Fund as follows: If clients own shares in: They will receive shares of: Prudent Bear Fund Federated Prudent Bear Fund §Class C Shares ðClass C Shares §No Load Shares ðClass A Shares Prudent Global Income Fund Federated Prudent Global Income Fund §No Load Shares ðClass A Shares The new Federated Prudent Bear Fund and Federated Prudent Global Income Fund are designed to carry on the investment program of the Prudent Bear Funds as part of the Federated family of products. I notice my client’s No Load shares will be converted to “Class A Shares.” Does this mean they will have to pay a sales charge when the account is converted? No, shareholders will not pay any sales charges in connection with the reorganization. Furthermore, if they received Class A Shares in the reorganization and continue to own shares in the Prudent Bear Fund after the reorganization, they WILL NOT be subject to sales charges on future purchases of Class A Shares of Federated Prudent Bear Fund. If shareholders received Class C Shares in the reorganization and continue to own shares in the Prudent Bear Fund after the reorganization, they WILL NOT be subject to the contingent deferred sales charge on future redemptions of Class C Shares of Federated Prudent Bear Fund. Similarly, if your clients own the Prudent Global Income Fund at the time of the reorganization, they WILL NOT be subject to the sales charge on future purchases of Class A Shares of Federated Prudent Global Income Fund. What about new shares I invest in on behalf of my clients after the reorganization? After the reorganization, fee-based advisors will generally purchase load-waived Class A Shares, while those whose business model includes sales loads will purchase Class A shares. In my business I sell loaded shares. Will my compensation change? You will receive the same level of compensation that the Prudent Bear Fund and Prudent Global Income Fund pay today, though the source of compensation may be different.
